Case 2:20-cv-00105-JRG Document 1-6 Filed 04/12/20 Page 1 of 4 PageID #: 85




                           Exhibit C-1
Case 2:20-cv-00105-JRG Document 1-6 Filed 04/12/20 Page 2 of 4 PageID #: 86




                                 FIG. 1




                                 FIG. 2
Case 2:20-cv-00105-JRG Document 1-6 Filed 04/12/20 Page 3 of 4 PageID #: 87




                                 FIG. 3




                                 FIG. 4
Case 2:20-cv-00105-JRG Document 1-6 Filed 04/12/20 Page 4 of 4 PageID #: 88




                                 FIG. 5
